Criminal prosecution, tried upon indictment charging the defendant, in five different counts, with violations of the prohibition laws.
Verdict: "Guilty of possession and transporting intoxicating liquors." *Page 359 
Judgment: On the count for transporting, 12 months on the roads; on the count for possession, 2 years on the roads, to be suspended for five years on good behavior.
Defendant appeals, assigning errors.
No reversible error has been made to appear in the trial of the cause. The exception to the judgment does not seem to have been brought forward and discussed in appellant's brief. Hence, it is deemed to be abandoned. S.v. Lea, 203 N.C. 13, 164 S.E. 737. "Exceptions in the record not set out in appellant's brief, or in support of which no reason or argument is stated or authority cited, will be taken as abandoned." Rule 28, Rules of Practice in Supreme Court; In re Beard, 202 N.C. 661, 163 S.E. 748.
No error.